  Case 17-00828         Doc 48     Filed 12/10/18 Entered 12/10/18 08:13:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00828
         ANTONIO JARVIS BROADNAX
         LYNTRINA E GRAY
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/11/2017.

         2) The plan was confirmed on 05/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/02/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00828        Doc 48        Filed 12/10/18 Entered 12/10/18 08:13:54                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $2,538.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $2,538.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,106.27
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $115.66
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,221.93

Attorney fees paid and disclosed by debtor:                   $100.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC               Unsecured         700.00        625.77           625.77           0.00       0.00
ARNETTE HILL                      Priority             NA       1,095.00         1,095.00           0.00       0.00
ARNETTE HILL                      Priority             NA       2,896.51         2,896.51           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,800.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      7,500.00     10,830.67        10,830.67            0.00       0.00
COMCAST                           Unsecured         154.00           NA               NA            0.00       0.00
EXETER FINANCE CORP               Unsecured      5,828.00            NA            799.70           0.00       0.00
EXETER FINANCE CORP               Secured              NA         600.00           600.00        181.24     134.83
EXETER FINANCE CORP               Secured        9,100.00     14,756.51        15,356.51            0.00       0.00
GATEWAY FINANCIAL                 Unsecured      7,088.00       8,336.12         8,336.12           0.00       0.00
HONOR FINANCE                     Unsecured     12,752.00            NA               NA            0.00       0.00
HZ CNAC                           Unsecured      9,342.00     11,361.66        11,361.66            0.00       0.00
IL STATE DISBURSEMENT UNIT        Priority            0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA           0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE          Priority          454.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority          963.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,575.00       2,500.00         2,500.00           0.00       0.00
UNITED STUDENT AID FUNDS INC      Unsecured      4,544.00       5,664.03         5,664.03           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,619.00     35,312.05        35,312.05            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,857.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      3,853.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured         835.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured         929.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,399.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,579.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,741.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,766.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      2,177.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      3,209.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-00828         Doc 48      Filed 12/10/18 Entered 12/10/18 08:13:54                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim        Claim         Principal        Int.
Name                               Class    Scheduled       Asserted     Allowed          Paid           Paid
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      3,583.00             NA             NA           0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      4,196.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                    $0.00
      Mortgage Arrearage                                   $0.00                $0.00                    $0.00
      Debt Secured by Vehicle                         $15,956.51              $181.24                  $134.83
      All Other Secured                                    $0.00                $0.00                    $0.00
TOTAL SECURED:                                        $15,956.51              $181.24                  $134.83

Priority Unsecured Payments:
       Domestic Support Arrearage                         $3,991.51                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                 $2,500.00                 $0.00                $0.00
TOTAL PRIORITY:                                           $6,491.51                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $72,930.00                    $0.00                $0.00


Disbursements:

        Expenses of Administration                             $2,221.93
        Disbursements to Creditors                               $316.07

TOTAL DISBURSEMENTS :                                                                           $2,538.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-00828         Doc 48      Filed 12/10/18 Entered 12/10/18 08:13:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
